DETAILED ACTION
This action is in response to the amendment filed June 3, 2022.  
The abstract, description and claims 1 and 3 have been amended, and claims 2, 4, 5 and 9 have been cancelled.  Claims 1, 3 and 6-8 remain pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments appearing on page 8 of the response filed June 3, 2022 with respect to amended independent claim 1 have been fully considered and are persuasive.  Accordingly, the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous Office action have been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 6-8  are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a clutch apparatus including the specified restricting mechanism and input torque transmitting member arranged together with the remainder of the recited structure in the manner set forth in independent claim 1, in particular wherein “said input torque transmitting member is disposed radially inside said inner ring and coaxially with said inner ring and has an outer peripheral surface opposed radially to an inner peripheral surface of said inner ring; said restricting mechanism comprises a tolerance ring disposed in contact with the inner peripheral surface of said inner ring and the outer peripheral surface of said input torque transmitting member; said tolerance ring is integrally formed with a plurality of projections that are equidistantly apart from each other in a circumferential direction and projected radially outwardly; and each of said plurality of projections is arc-shaped in cross section taken along a plane perpendicular to the center axis and disposed to be in pressure contact with the inner peripheral surface of said inner ring.” 
Claims 3 and 6-8 depended from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656